DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 1/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 1/24/2022, with respect to office action dated 11/15/2021 have been fully considered and are persuasive.  The rejections of 11/15/2021 have been withdrawn. 

Reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
	The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a capacitive sensor having an ionic organic liquid (IL) in a solid state in between the plates and a void, wherein the IL is a salt having an organic cation and an anion, and the IL melts at a predetermined temperature and flows away from the plates into the void.

	The closest reasonable prior art reference is Funo et al. (CN101089908) teaches a capacitive sensor with a wax, and salt. However, Funo does not teach ionic organic cation and an anion, and wherein the IL melts at a predetermined temperature and flows away from the first and second plates into a void/reservoir.
	The secondary reference, Stryzhakova et al. (2017/0169960), teaches a capacitor with organic salt melting above predetermined temperature.  However, Stryzhakova does not teach wherein the IL melts at a predetermined temperature and flows away from the first and second plates into a void/reservoir.

	In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a sensor comprising one or more capacitors each including a first plate and a second plate separated from each other by an ionic liquid (IL) in a solid state, wherein the IL is a salt having an organic cation and an anion, and wherein the IL melts at a predetermined temperature and flows away from the first and second plates into a void/reservoir.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855